127 F.3d 1105
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.GUARDIAN LIFE INSURANCE COMPANY OF AMERICA, Plaintiff-Appellee,v.Frank B. COCKRELL, III;  Grace W. Cockrell, Defendants-Appellants,andWayne FLEISCHER;  Richard Shear;  Isaac Berneman;  WernerLange;  Barbara A. Wick, Defendants.
No. 96-55812.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 20, 1997**Decided Oct. 24, 1997.

Appeal from the United States District Court for the Central District of California J. Spencer Letts, District Judge, Presiding
Before THOMPSON, T.G. NELSON, and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
Frank B. Cockrell, III, and his wife, Grace W. Cockrell, appeal pro se the district court's grant of Guardian Life Insurance Company of America's ("Guardian") alter ego motion.  We have jurisdiction pursuant to 23 U.S.C. § 1291, and we dismiss this appeal as moot.


3
The Cockrells contend that the district court erred by granting Guardian's alter ego motion because the automatic stay of 11 U.S.C. § 362 was in place in Grace Cockrell's bankruptcy proceedings.  This contention lacks merit.


4
On November 26, 1996, the bankruptcy court granted Guardian relief from the automatic stay in Grace Cockrell's bankruptcy case.  Relief from the automatic stay was granted retroactively to the date Grace Cockrell's bankruptcy petition was filed.  Because the bankruptcy court in Grace Cockrell's bankruptcy case granted Guardian retroactive relief from the automatic stay, and no appeal has been taken from the bankruptcy court, we dismiss this appeal as moot.  See Northwest Envtl.  Defense Ctr. v. Gordon, 849 F.2d 1241, 1244-45 (9th Cir.1988).


5
All pending motions are denied as moot.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3